DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelley (US 3,342,400).  Kelly teaches a corrugated fiberboard blank (Fig. 2) comprising: a first section (approximately defined by H2 dimension) that comprises a single wall board having a plurality of fold lines, the first section being foldable from a first configuration that is flat to a second configuration in which the first section forms a container (Fig. 1); and a second section (panels 19-22) comprising a single face board (col 1 lines 62-67) and having a left side 19 and a right side 22; wherein the second section is hingedly coupled to the first section such that the second section can be received within the first section when the first section is in the second configuration with the left side and right side of the second section at least partially overlapping (the major flap overlapping the minor flap; Fig. 1).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 8-9, 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ringler (US 2,828,902) in view of Clenny (US 1,169,238) in view of Kelley (US 3,342,400).
Regarding claims 1, 15 and 17, Ringler teaches a blank for carrying bottles comprising: a first section (including panels 1-5) having a plurality of fold lines, the first section being foldable from a first configuration that is flat (Fig. 1) to a second configuration in which the first section forms a container (Fig. 9); and a second section (including panels 6-10) having a left side 6 and a right side 10; wherein the second section is hingedly coupled to the first section such that the second section can be received within the first section when the first section is in the second configuration with the left side and right side of the second section at least partially overlapping (Fig. 8).  Ringler does not teach the first section comprising a single wall board or the second section comprising a single face board.
Clenny teaches an analogous box with an internal product supporting element and Clenny teaches is it known to form an outer box using double face corrugated material and the inner material that engages the content a using single face corrugated paper board (pg. 1 lines 73-80) facing articles for the purpose of absorbing liquid to prevent the carton from leaking when carrying liquids (pg. 2 lines 9-17).  Kelley teaches an analogous packaging box and teaches how to form a box using sections of double faced corrugated cardboard and single faced corrugated cardboard by attaching a liner to only some portions of a blank.  It would have been obvious to one of ordinary skill in the art to modify the structure of Ringler with the material arrangement taught by Clenny with the motivation of preventing the contents from leaking.  The resulting structure would produce a first section of Ringler of double face corrugated material and second section of Ringler being single face corrugated material.
Regarding claims 2 and 16, Ringler teaches the first section (Fig. 1) comprises: a bottom section 14; a top section 11; a front side wall 1+5; a rear side wall 3; a left side wall 2; and a right side wall 4; wherein the second section is hingedly coupled to the front side wall (Fig. 8).
Regarding claim 3, Ringler teaches (Fig. 1) the front side wall 1+5 comprises at least one fold line (between panels 5 and 6) that hingedly couples the second section to the front side wall.
Regarding claim 8, Ringler teaches the second section (including panels 6-10) has a width that is greater than a width of the bottom section 14.
Regarding claim 9, Ringler is modified with the material arrangement of Clenny, and this modified arrangement teaches the single face board comprises a fluted side and a linerboard side, and wherein the fluted side is on the same side as a top surface of the bottom section (Figs. 1-2 illustrate the blank forms a tube that wraps around the second section; which puts the inside/top surface of the bottom on the same side as the interior surface of the second section, which would have the open corrugate face).
Regarding claims 11-12, Ringler does not teach white linerboard.  Kelley teaches it is known to form corrugated cardboard using a paperboard constituent (col 1 lines 63-67).  It would have been obvious to one having ordinary skill in the art to use a white linerboard, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPO 416.
Regarding claim 13, Ringler teaches the second section comprises one or more fold lines (Fig. 1).
Regarding claim 14, Ringler teaches the one or more fold lines are positioned to allow the second section to form a rectangular shape within the container (Fig. 8).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ringler (US 2,828,902) in view of Clenny (US 1,169,238) in view of Kelley (US 3,342,400) as applied to claims 1 and 15 above, and further in view of Collier (US 8,307,984).  Ringler does not teach an internal opening in the second section.  Collier teaches an analogous package with an internal portion and teaches providing relief apertures 46 on the internal portion to enable it to flex around articles being carried (col 3 lines 38-46).  It would have been obvious to one of ordinary skill in the art to further modify the structure of Ringler with the relief means of Collier with the motivation of accommodating larger articles.

Allowable Subject Matter
Claims 4-6, 10, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 7-9, and 11-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for references using both single and double-faced corrugated material.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734